 



Exhibit 10.21
Summary Sheet of Base Salary Increases
Effective October 1, 2007 for
Certain Named Executive Officers
     On October 22, 2007, the Compensation Committee of the Board of Directors
of Diamond Offshore Drilling, Inc. (the “Company”) increased the base salaries
of the following executive officers of the Company, in accordance with the terms
of their respective employment agreements, effective as of October 1, 2007, as
follows:

          Named Executive Officer   Base Salary
Effective October 1, 2007
 
       
Lawrence R. Dickerson
  $ 720,000  
 
       
Gary T. Krenek
  $ 338,880  
 
       
John L. Gabriel, Jr.
  $ 425,600  
 
       
John M. Vecchio
  $ 374,150  

